Exhibit 10.2

RESTORATION ROBOTICS, INC.

NOTE PURCHASE AGREEMENT

August 20, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

Definitions

     1  

2.

 

Sale and Issuance of Notes

     1    

2.1  Closing

     1  

3.

 

Terms and Conditions of Notes

     1  

4.

 

Representations and Warranties of the Company

     2    

4.1  Organization, Good Standing and Qualification

     2    

4.2  Authorization

     2    

4.3  Compliance with Other Instruments

     2    

4.4  Governmental Consents and Filings

     2  

5.

  Representations and Warranties of the Lender      2    

5.1  Authorization

     2    

5.2  Purchase Entirely for Own Account

     3    

5.3  Disclosure of Information

     3    

5.4  Investment Experience

     3    

5.5  Accredited Investor

     3    

5.6  Restricted Securities

     3    

5.7  Legends

     3  

6.

  Miscellaneous      4    

6.1  Successors and Assigns

     4    

6.2  Governing Law

     4    

6.3  Counterparts

     4    

6.4  Titles and Subtitles

     4    

6.5  Notices

     4    

6.6  Finder’s Fee

     5    

6.7  Expenses

     5    

6.8  Entire Agreement; Amendments and Waivers

     5    

6.9  Effect of Amendment or Waiver

    

6.10  Severability

     5    

6.11  Stock Purchase Agreement

     5    

6.12  Exculpation Among Lender

    

6.13  Further Assurance

     5    

6.14  Waiver of Jury Trial

     6  

 

i



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of August 20, 2019,
by and among RESTORATION ROBOTICS, INC., a Delaware corporation (the “Company”),
and the lender (the “Lender”) named on the Schedule of Lenders attached hereto
(the “Schedule of Lenders”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings ascribed to them in Section 1 below.

In consideration of the mutual promises and covenants contained in this
Agreement, the parties hereto agree as follows:

1. Definitions.

(a) “Act” means the Securities Act of 1933, as amended.

(b) “Common Stock” shall mean the Company’s common stock, $0.0001 par value per
share.

(c) “Financing Shares” shall mean, collectively, the shares of capital stock
issued upon conversion or cancellation of the Notes.

(d) “Notes” shall mean the Unsecured Subordinated Convertible Promissory Notes
issued to the Lender pursuant to Section 2 below, the form of which is attached
hereto as Exhibit A.

(e) “Qualified Financing” shall have the meaning given to such term in the
Notes.

2. Sale and Issuance of Notes.

2.1 Closing.

(a) The closing of the sale and purchase of Notes under this Agreement (the
“Closing”) shall take place remotely on August 20, 2019, unless another date,
time and place is agreed to in writing by the Company and the Lender (such date,
the “Closing Date”).

(b) At the Closing, the Lender agrees to purchase, and the Company agrees to
sell and issue to such Lender, a Note in the principal amount set forth opposite
such Lender’s name in the Schedule of Lenders attached hereto under the heading
“Principal Amount of Note at Closing”.

(c) The obligation of the Lender to purchase a Note at the Closing is subject to
the Company’s delivery to such Lender, at or before the Closing, of a Note
executed by the Company representing the applicable principal amount.

3. Terms and Conditions of Notes. Each Note shall be convertible into shares of
the Company’s capital stock as expressly set forth in such Note and shall
contain all other rights and restrictions, and be subject to all other terms and
conditions, set forth in the form of Note attached hereto as Exhibit A.



--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Lender that the following representations are true and
complete as of the date hereof and as of the date of each Closing:

4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.

4.2 Authorization. Except for the authorization and issuance of the shares
issuable in connection with the Qualified Financing, all corporate action has
been taken on the part of the Company, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement and
the Notes. Except as may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights, the Company has taken all corporate action required to make
all of the obligations of the Company reflected in the provisions of this
Agreement and the Notes the valid and enforceable obligations they purport to
be.

4.3 Compliance with Other Instruments. Neither the authorization, execution and
delivery of this Agreement, nor the issuance and delivery of the Notes, will
constitute or result in a material default or violation of any law or regulation
applicable to the Company or any material term or provision of the Company’s
Amended and Restated Certificate of Incorporation or its current bylaws or any
material agreement or instrument by which it is bound or to which its properties
or assets are subject.

4.4 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 5 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
any required filings pursuant to applicable state or federal securities laws,
which have been made or will be made in a timely manner.

5. Representations and Warranties of the Lenders. The Lender hereby represents
and warrants to the Company that the following representations are true and
complete as of the date hereof and as of the date of each Closing:

5.1 Authorization. This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. The Lender represents that it has full power and authority
to enter into this Agreement.

 

2



--------------------------------------------------------------------------------

5.2 Purchase Entirely for Own Account. The Lender acknowledges that this
Agreement is made with Lender in reliance upon such Lender’s representation to
the Company that the Notes, the Warrants and the Financing Shares (collectively,
the “Securities”) will be acquired for investment for Lender’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that such Lender has no present intention of selling, granting
any participation in, or otherwise distributing the same. By executing this
Agreement, the Lender further represents that the Lender does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to the Securities.

5.3 Disclosure of Information. The Lender acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. The Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.

5.4 Investment Experience. The Lender is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. If other than an
individual, the Lender also represents it has not been organized solely for the
purpose of acquiring the Securities.

5.5 Accredited Investor. The Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission
(the “SEC”), as presently in effect.

5.6 Restricted Securities. The Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. The Lender represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.

5.7 Legends. It is understood that the Securities may bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

 

3



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

6.2 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York (without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
New York).

6.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at the
following addresses (or at such other addresses as shall be specified by notice
given in accordance with this Section 6.5):

If to the Company:

RESTORATION ROBOTICS, INC.

128 Baytech Drive

San Jose, California 95134

Attention: Chief Financial Officer

With a copy to (which shall not constitute notice):

Latham & Watkins LLP

140 Scott Dr.

Menlo Park, California 94025

Attention: Brian J. Cuneo, Esq.

 

4



--------------------------------------------------------------------------------

If to Lender:

Fred Moll

4000 E. Denny Blaine Place

Seattle, WA 98112

6.6 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with the transactions
contemplated by this Agreement. Lender agrees to indemnify and to hold harmless
the Company from any liability for any commission or compensation in the nature
of a finder’s fee (and the costs and expenses of defending against such
liability or asserted liability) for which Lender or any of its officers,
partners, employees or representatives is responsible. The Company agrees to
indemnify and hold harmless the Lender from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

6.7 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. The Company and the Lender
will bear their own legal and other expenses with respect to the transactions
contemplated by this Agreement.

6.8 Entire Agreement; Amendments and Waivers. This Agreement and the Notes and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Nonetheless, any term of this Agreement, the Notes may be
amended and the observance of any term of this Agreement, the Notes may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Lender. Any
waiver or amendment effected in accordance with this Section shall be binding
upon each party to this Agreement and any holder of any Note purchased under
this Agreement at the time outstanding and each future holder of all such Notes.

6.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

6.10 Stock Purchase Agreement. The Lender understands and agrees that the
conversion of the Notes into Financing Shares may require such Lender’s
execution of certain agreements (in form reasonably agreeable to the Lender)
relating to the purchase and sale of such securities.

6.11 Further Assurance. From time to time, the Company shall execute and deliver
to the Lender such additional documents and shall provide such additional
information to the Lender as they may reasonably require to carry out the terms
of this Agreement and the Notes and any agreements executed in connection
herewith or therewith, or to be informed of the financial and business
conditions and prospects of the Company.

 

5



--------------------------------------------------------------------------------

6.12 Waiver of Jury Trial. TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY
HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

[Remainder of Page Intentionally Left Blank.]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

RESTORATION ROBOTICS, INC. By:  

/s/ Mark Hair

Name: Mark Hair Title: Chief Financial Officer Address: RESTORATION ROBOTICS,
INC. 128 Baytech Drive San Jose, California 95134 Attention: Chief Financial
Officer

SIGNATURE PAGE TO

NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

LENDER:

FRED MOLL

/s/ Fred Moll

SIGNATURE PAGE TO

NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE OF LENDERS

 

Name of Lender

   Principal Amount
of Note
at First Closing  

Fred Moll

4000 E. Denny Blaine Place

Seattle, WA 98112

Email: fredmoll@gmail.com

   $ 2,000,000.00     

 

 

 

TOTAL

   $ 2,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Form of Unsecured Subordinated Promissory Note